--------------------------------------------------------------------------------

Exhibit 10.2

 

AGREEMENT OF RECIPROCAL AND IRREVOCABLE PROMISE
FOR PURCHASE AND SALE OF PROPERTY-



 

     THIS AGREEMENT is entered into this 29 day of February, 2008, by and
between

FINCA SAVILA, SOCIEDAD ANÓNIMA, corporate I.D. number three-one hundred and
one-one hundred four thousand nine hundred and sixty-seven, represented herein
by its President with sufficient faculties for this act, Mr. CARLTON TURNER, of
legal age, married, entrepreneur, resident of Texas, United States of America,
United States national, social security number *********, who does not use a
second last name because that is what is customary in his country of origin,
legal capacity recorded in the Commercial Section of the Public Registry to
volume nine hundred and thirty-four, folio two hundred and sixty-four, entry
three hundred and sixty-eight, hereinafter for the effects herein he will be
referred to as "FINCA SÁVILA" (hereinafter and for all legal purposes of this
Agreement referred to as the SELLER); and SANTA LUISA CATALANA SLCAT, SOCIEDAD
ANONIMA, corporate I.D. number three-one hundred and one-three hundred eighty
six thousand seven hundred and eighty five, represented herein by its President
with sufficient faculties for this act, Mr. FERNANDO GONZALEZ BOLAÑOS, of legal
age, married, Chemical Engineer, with ID card number 2-415-984, (hereinafter and
for all legal purposes of this Agreement referred to as the PURCHASER);





WITNESSETH:



WHEREAS

, SELLER is the owner of certain real property located in Liberia, Province of
Guanacaste, registration numbers 22544-000, 27909A-000 and 27369, which measures
jointly according to the Property Registry approximately 663,454 square meters
(hereinafter and for all legal purposes of this Agreement referred to as the
PROPERTY);





WHEREAS

, SELLER desires to allow PURCHASER of the PROPERTY to purchase it via this
contract. Hence, the PURCHASER hereby states his interest in purchasing the
PROPERTY, all for the price and pursuant to the terms, conditions, and
provisions hereinafter set forth; and;





NOW, THEREFORE

, in consideration of the premises, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, expressing their firm conviction to be legally bound, do hereby
represent, warrant, covenant and agree, as follows:





FIRST:

SELLER hereby grants an exclusive Purchase and Sale Option on the PROPERTY in
favor of the PURCHASER and the PURCHASER hereby accepts it. SELLER hereby
warrants and represents that the PROPERTY will not be offered or sold as long as
this Agreement is standing. The SELLER finally warrants that upon the terms and
provisions and subject to the conditions hereof and upon the representations and
warranties herein made, he shall validly transfer, sell, assign and convey to
PURCHASER free, clear, marketable and insurable title to the PROPERTY.





SECOND:

The selling price of the PROPERTY is the total amount of $1,641,346.00 dollars
legal tender of the United States of America. The purchase price shall be paid
to SELLER without any deductions, as follows:



 

a)

US$50,000.00 paid no later than March 4th, 2008.

 

b)

$450,000.00 paid no later than March 15th, 2008.

 

c)

The amount required to cancel the loan with Bancrédito, for approximately
$459,000.00 no later than March 25th, 2008.

 

d)

The outstanding balance to be paid on or before March 25, 2008 (the "closing
date"). With this last payment the public deed will be executed between SELLER
AND PURCHASER and the PROPERTY will therefore be transferred to the PURCHASER or
his assignee.

     



THIRD:

The term of this Agreement shall be until March 25, 2008.





FOURTH:

If PURCHASER fails to make any of the payments of this Purchase and Sale Option
Agreement and there has been no breach on behalf of the SELLER (as to the
warrants and representations made hereby SELLER throughout this Agreement), all
the amounts paid shall be kept by SELLER as a non-refundable compensation for
the damages and losses caused by the non-compliance of PURCHASER, without any
need to obtain final verdict on that regard. This will be PURCHASER'S only
penalty in case of non-compliance.





FIFTH:

The PROPERTY shall be maintained in the same condition it is as of this date,
except for ordinary wear and tear.





SIXTH:

SELLER does hereby warrant irrevocably to PURCHASER that the PROPERTY to be
transferred is entirely free of liens, encumbrances, registered or unregistered
mortgages, annotations, liabilities or any other type of obligations, leases,
third party occupations, that there are no administrative and/or judicial claims
of any nature over them, and that the real estate and municipal taxes, as well
as all other management fees and bills such as water and electricity bills (if
applicable) up to date, and on closing date will show all the corresponding
receipts. The mortgage and pledge on the equipment with Bancredito shall be
cancel as indicated in Article 2.c) above. The properties are transferred with
the following liens (conditions, servitudes, restrictions) as of today shown in
the National Registry ____________





SEVENTH:

The SELLER will have to liquidate and terminate, as well as pay all severances
to the employees hired (if applicable) on closing date. Therefore PURCHASER will
have no responsibility and will not be liable of any labor claims filed by the
employees, and SELLER hereby warrants and represents that it will hold PURCHASER
harmless and will be the only one severally liable for the above. SELLER also
guarantees that on closing date the employees will leave the PROPERTY peacefully
(if applicable); failure to do so will give PURCHASER the option to terminate
and rescind this Agreement without any further obligation to SELLER, and will be
returned all monies paid so far.





EIGHTH:

This Purchase and Sale Option Agreement is assignable by PURCHASER only with the
previous authorizartion of the SELLER. PURCHASER shall indicate to the Notary
Public that will grant the transfer deed of the PROPERTY (of PURCHASER'S
exclusive choosing) the name of the person or entity that will hold the
registered title of the PROPERTY.





NINTH:

The PURCHASER will not be able to occupy the PROPERTY before the transfer deed
is executed, though will be able and authorized to conduct the studies he deems
necessary and will therefore have complete access to the PROPERTY. SELLER
irrevocably warrants, represents and guarantees that the PURCHASER will have a
peaceful and perfect ownership and title over the PROPERTY, and therefore is
obliged to warranty indemnification and title in case of eviction
(dispossession) or hidden or latent defects.





TENTH: Breach of Contract:

Nonfulfillment by one of the Parties of any of the obligations assumed by means
of this Sale and Purchase Agreement, will give the other party the right to
request the termination of the Contract along with the respective
indemnification of all damages and losses of its forceful compliance, all in
accordance with what is established in Articles Six Hundred Ninety Two and
following of the Civil Code.





ELEVENTH:

All legal and notary fees, transfer taxes, duties and stamps required for the
PROPERTY transfer, will be paid by the PURCHASER. There are no commission agents
involved in this transaction.





TWELFTH:

The parties hereto represent and warrant that they have sufficient power and
authority to subscribe this Agreement. The parties also state that the covenants
and undertakings hereunder acquired are true and valid.





THIRTEENTH ARBITRATION:

Given the desire to solve disputes in an expedite and just manner, the parties
voluntarily agree that all controversies or differences that may derive from
this Agreement, its execution, performance, application, interpretation or
liquidation that cannot be resolved by negotiation in a three calendar day
period will be submitted to the following procedures:



1.- First, to a conciliation procedure in accordance with the By-laws of the
Conciliation and Arbitration Center of the Costa Rican Chamber of Commerce,
which may not take more than two calendar days;

2.- If the conflict still exists, either totally or in part, the parties agree
to submit it to arbitration in accordance with the above-mentioned By-law, to
which the contracting parties submit to unconditionally. The Arbitration Court
will be made up of three arbitrators, one appointed by each of the parties and
the third one will be appointed by both arbitrators. Said procedures will take
place in the Conciliation and Arbitration Center of the Costa Rican Chamber of
Commerce in accordance with law number 7727 Alternative Resolution of Conflicts
and Promotion of Social Peace, as well as with the above-mentioned By-laws.

As to the fees that of the conciliators or of the Costa Rican Chamber of
Commerce in the conciliation, they will be paid by both parties in equal parts
whether a settlement is reached or not. Each party will have to pay for their
own attorney fees.

In case of arbitration, each party will pay for their own fees and expenses
during the procedure and the losing party will repay those amounts to the
winning party in the term that the arbitrator(s) determine.



FOURTEENTH:

MISCELLANEOUS:



a) Notarization of this Contract: The parties are free to notarize this
Agreement and/or to authenticate its date and signatures, without being required
to give prior notice to the other parties.

b) Amendment: Any and all agreements by the Parties to amend, change, extend,
review or discharge this Agreement, in whole or in part, shall be binding on the
parties, so long as such agreements have been made in writing and executed
jointly by all the parties.

c) Entire Agreement: This Agreement constitutes and expresses the entire
agreement of the parties as to all the matters herein referred to. All previous
discussions, promises, representations and understandings relative thereto among
the Parties are thus inapplicable.

d) If any term, provision, covenant, or condition of this Agreement is held by a
Costa Rica court of competent jurisdiction to be invalid, void, or
unenforceable, the rest of the agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

e) Notices: Service of any legal or administrative notice or summons, as well as
any other communications required or permitted to be given hereunder shall be in
writing and shall be delivered in the main offices of each of the parties
hereof, as follows:



I-) SELLER:



II-) PURCHASER:





FIFTEENTH:

This Agreement may be executed by and delivered to each of the parties on
separate counterparts (including execution and delivery by facsimile
transmission), each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same agreement, notwithstanding
that all the parties have not signed the same counterpart.





 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year above written.



For and on behalf of SELLER:

For and on behalf of PURCHASER:

